DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Currently the abstract is two paragraphs.
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, and 8-9 are rejected under 35 U.S.C. 102 as being anticipated by US 2017/0072511 to DiGiovanni.
Regarding claim 1 DiGiovanni discloses machining a flat (Fig. 1)/planar surface [0024] of a ceramic-containing material [0023], a cold ablation laser that directs a beam onto the flat surface [0025] (the laser is cold ablation due to no melting or diffusing [0038]) leaving no visible oxidation (no oxidation is shown or mentioned in the reference), the laser beam moved relative to the surface such that only a portion is machined [0026], and providing an inert gas to the surface during the ablation process [0037].
Regarding claim 3 DiGiovanni further discloses that the laser can operate with a wavelength of 532 nm [0029].
Regarding claim 4 DiGiovanni further discloses that the pulse width can be between 30 ns and 300 ns [0029].
Regarding claim 5 DiGiovanni further discloses that the repetition rate can be between 10 kHz to 50 kHz [0029].
Regarding claim 6 DiGiovanni further discloses that the gas can be any inert gas [0037].
Regarding claim 8 DiGiovanni further discloses that the article can additionally include a chuck (26) [0024] (Fig. 2) that is capable of holding a wafer. MPEP 2114.
Regarding claim 9 DiGiovanni further discloses that the article is a superabrasive article (throughout) that can be used to chemically and/or mechanically planarize another surface. MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0072511 to DiGiovanni in view of the English translation of WO 2016/009103 to Pou Saracho.
Regarding claim 2 DiGiovanni does not discuss the claimed power. 
However, Pou Saracho discloses utilizing a laser with a power of 7 W (Example 1) to machine a ceramic-containing material (throughout)
The advantage of utilizing a power of 7 W is to obtain a lower coefficient of friction. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify DiGiovanni to utilize the power as in Pou Saracho in order to obtain a lower coefficient of friction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761